Name: Commission Regulation (EEC) No 2067/89 of 11 July 1989 establishing the date of implementation in the Community of the system of certificates of origin provided for under the International Coffee Agreement 1983, when quotas are suspended
 Type: Regulation
 Subject Matter: sources and branches of the law;  international affairs;  tariff policy;  plant product;  international trade
 Date Published: nan

 Avis juridique important|31989R2067Commission Regulation (EEC) No 2067/89 of 11 July 1989 establishing the date of implementation in the Community of the system of certificates of origin provided for under the International Coffee Agreement 1983, when quotas are suspended Official Journal L 196 , 12/07/1989 P. 0018 - 0018 Finnish special edition: Chapter 2 Volume 7 P. 0060 Swedish special edition: Chapter 2 Volume 7 P. 0060 *****COMMISSION REGULATION (EEC) No 2067/89 of 11 July 1989 establishing the date of implementation in the Community of the system of certificates of origin provided for under the International Coffee Agreement 1983, when quotas are suspended THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 678/87 of 26 January 1987 on the application of the system of certificates of origin provided for under the International Coffee Agreement 1983 (1), and in particular Article 4 thereof, Whereas the Council of the International Coffee Organization decided at its meeting of 3 July 1989 to suspend quotas from 4 July 1989; Whereas it is therefore appropriate to implement the above provisions, HAS ADOPTED THIS REGULATION: Article 1 For the implementation of the International Coffee Agreement 1983, the provisions of Regulation (EEC) No 678/87 shall apply from 4 July 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1989. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 69, 12. 3. 1987, p. 1.